Exhibit Report of Independent Registered Public Accounting Firm The Partners of Sam Houston Racepark, Ltd. We have audited the accompanying consolidated balance sheet of Sam Houston Racepark, Ltd. (a Texas limited partnership, the “Partnership”) as of December31, 2006 and the related consolidated statements of operations, partner’s equity (deficit), and cash flows for each of the two years in the period ended December31, 2006. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Partnership at December31, 2006, and the consolidated results of its operations and its cash flows for each of the two years in the period ended December31, 2006, in conformity with accounting principles generally accepted in the United States of America. BDO Seidman, LLP Houston,
